MEMORANDUM **
California state prisoner Richard Allen Morgan appeals the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus, challenging his three-strikes sentence for petty theft with a prior. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Morgan’s contention that his sentence of 26-years-to-life is grossly disproportionate in violation of the Eighth Amendment is foreclosed by Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, — U.S.-, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that a 25-years-to-life sentence under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment). The district court therefore properly denied Morgan’s petition. Andrade, 123 S.Ct. at 1175.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.